Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
APPLICANT’S AFTER-FINAL AMENDMENT OF THE CLAIMS FILED 15 DECEMBER 2021 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 15 DECEMBER 2021 ARE ACKNOWLEDGED. 
CLAIMS 3, 4, 7, 8, 10, 13 AND 21 ARE CANCELLED. CLAIMS 1, 2, 5, 6, 9, 11, 12 AND 14-20 ARE PENDING. CLAIMS 16-20 WERE PREVIOUSLY WITHDRAWN FROM FURTHER CONSIDERATION PURSUANT TO 37 CFR 1.142(B) AS BEING DRAWN TO A NONELECTED INVENTION. CLAIMS 2 AND 9, WHICH WERE PREVIOUSLY WITHDRAWN AS BEING DRAWN TO NON-ELECTED SPECIES, ARE REJOINED HEREIN.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney William D. Schmidt on 4 January 2022.

Please amend the claims as the following:
1.	A method of treating a bone defect, the method comprising administering to the bone defect growth differentiation factor 5 (GDF-5), wherein the GDF-5 is in an aqueous carrier having a pH of from about 4.0 to about 6.0, the aqueous carrier g/day for 14 days.

11.	A method of treating a bone defect, the method comprising inserting an implantable medical device at, near or in the bone defect, the implantable medical device comprising growth differentiation factor 5 (GDF-5) and configured to release the GDF-5 to the bone defect, wherein the GDF-5 is in an aqueous carrier having a pH of from about 4.0 to about 6.0, the aqueous carrier comprising a buffering agent at a concentration from about 20 mM to 100 mM, and wherein the GDF-5 is administered by the implantable medical device at a delivery rate of 3 g/day for 14 days.


Please cancel claims 2, 9 and 16-20 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method of treating a bone defect, the method comprising administering to the bone defect growth differentiation factor 5 (GDF-5), wherein the GDF-5 is in an aqueous carrier having a pH of from about 4.0 to about 6.0, the aqueous carrier comprising a buffering agent at a concentration from about 20 mM to 100 mM, and wherein the GDF-5 is administered by an implantable pump or medical device at a delivery rate of 3 g/day for 14 days. The methods recited in the presently amended claims are novel and nonobvious, particularly in view of the unexpected results shown in the specification. In the Example of the specification, Applicant has demonstrated that administering GDF-5 to a rat femoral fracture model by sustained release via an implantable pump at a delivery rate of 3 g/day for 14 days was effective in augmenting fracture healing, as compared to the single injection. The claims, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 6, 2022